DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have have been considered but are moot because the new ground of rejection does not rely on 35 USC § 102. The newly claimed features are met by the combination of Nakamura and Yoshimura under 35 USC §103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0104346 A1) in view of  Yoshimura (US 2017/0232684 A1).

Regarding claim 1, Nakamura meets the claimed three-dimensional shaped article producing composition for producing a three-dimensional shaped article (laser sintering powder [0060])  comprising: 
a plurality of particles; (particles 2 [0069]) 
a solvent dispersing the particles; and (solvent 13, [0079] in combined with the powder 1 in Fig. 3) 
a binder temporarily binding the particles to one another in a state where the solvent is removed,  (metal particles 2 are adhered to one another by the binder 3, see [0069]) 
wherein a volume-based average particle diameter of the particles is 0.1 μm or more and less than 50 μm, and (the average particle diameter is 7.0 to 9.6 um, Examples 83-88, Fig. 24A-F) 
a content ratio of the binder is 1.5 vol% or more and 10 vol% or less. (binder 0.1 parts to 5.0 parts by mass of metal particles, see [0069])
Nakamura meets does not meet the claimed binder includes nanocellulose.
Yoshimura teaches a composition for 3D printing including a filler such as cellulose nanofibers [0026]-[0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the binder/filler of Nakamura to be cellulose nanofibers as taught by Yoshimura because it suppresses foaming and manufactures a three-dimensional object with high accuracy, see [0028].
The further claimed “20% to 100% of a surface of the particles is covered by nanocellulose” is not explicitly taught by Nakamura or Yoshimura but is presumed inherent for the combination, see MPEP 2112.01.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Nakamura teaches the claimed amount of binder and particles (binder 0.1 parts to 5.0 parts by mass of metal particles, see [0069]) with the same particle diameter (the average particle diameter is 7.0 to 9.6 um, Fig. 24A-F). Yoshimura teaches the binder to be cellulose single nanofibers where the cellulose nanofibers the surface area is large, and the area of the interface between the filler and the polymer in the soluble material for three-dimensional modeling and the support material increases, see [0029]. Thus, the combination of the nanocellulose of Yoshimura and the metal particles of Nakamura are presumed to create substantially the same product claimed – particles covered by nanocellulose. 

Regarding claim 2, Nakamura meets the claimed wherein the particles are metal particles constituted by a metal material. (metal particles 2 [0069]).

Regarding claim 3, Nakamura meets the claimed wherein the metal particles are constituted by SUS 316L. ([0164] Examples 83-88, Fig. 24A-F are tables showing examples in which metal particles of SUS316L were used)

Regarding claim 4 Nakamura teaches (0.1 parts by mass to 5.0 parts [0069]) but does not teach wherein a content ratio of the binder is 1.5 vol% or more and 2.1 vol% or less. 
Yoshimura teaches the amount of filler to be 2 parts by mass or more from the viewpoints of suppressing foaming and manufacturing a three-dimensional object with high accuracy, see [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the amount of binder/filler of Nakamura to be 2% as taught by Yoshimura because it suppresses foaming and manufactures a three-dimensional object with high accuracy, see [0025].

Regarding claim 5  wherein the volume-based average particle diameter of the particles is 0.1 μm or more and 10 μm or less. (the average particle diameter is 7.0 to 9.6 um, Fig. 24A-F)

Regarding claim 6 Nakamura meets the claimed three-dimensional shaped article producing composition according to claim 1, wherein the binder contains at least one of polyvinyl alcohol and an acrylic resin. (Examples 83-88 use PVA (polyvinyl alcohol) as the binder, see [0069]).

Regarding claim 10, Nakamura meets the claimed The three-dimensional shaped article producing composition according to claim 9, wherein a content ratio of the nanocellulose is 0.02 vol% or more and 0.42 vol% or less.
Yoshimura teaches the amount of filler to be 0.01 to 50 parts by mass from the viewpoints of suppressing foaming and manufacturing a three-dimensional object with high accuracy, see [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the amount of binder/filler of Nakamura to vary to amount to be within the claimed range as taught by Yoshimura because the amount of filler is a result-effective variable which suppresses foaming and manufactures a three-dimensional object with high accuracy, see [0025].

Regarding claim 15,  Nakamura meets the claimed, according to claim 4 wherein the volume-based average particle diameter of the particles is 0.1 μm or more and 10 μm or less. (the average particle diameter is 7.0 to 9.6 um, Examples 83-88, Fig. 24A-F).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0104346 A1) in view of Miyashita (US 2017/0021558 A1). 

Regarding claim 7  Nakamura meets the claimed, wherein the binder contains polyvinyl alcohol, (Examples 83-88 use PVA (polyvinyl alcohol), see [0069]) 
Nakamura does not teach the solvent contains a polyhydric alcohol.
Miyashita teaches glycerin, [0071] which is a polyhydric alcohol by definition. 
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the solvent of Nakamura with the solvent of Miyashita because it performs the predictable result of performing as a solvent for metal particles for laser sintering in the same field of endeavor as Nakamura, see Miyashita [0009], [0071]. 

Regarding claim 8  Nakamura meets the claimed wherein the binder contains an acrylic resin, and the solvent contains an ether.
Miyashita teaches wherein the binder contains an acrylic resin, and the solvent contains an ether. (Miyashita teaches ethylene glycol monomethyl ether (methyl cellosolve) [0071]).
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the solvent of Nakamura with the solvent of Miyashita because it performs the predictable result of performing as a solvent for metal particles for laser sintering in the same field of endeavor as Nakamura, see Miyashita [0009], [0071]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744